DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, the limitation “a contoured bottom surface” renders the claim indefinite, because it is unclear what shape(s) would be encompassed by the term “contoured”, which is not used in Applicant’s specification (and does not appear to be shown in the drawings). Due to the lack of correspondence between the specification and claims, it is unclear what configuration(s) of the bottom surface would be encompassed by claim 18. See MPEP 2173.03.
Regarding claims 20-24, limitations with respect to the plurality of recesses (in claims 20-21) or a recess of the plurality of recesses (in claims 22-24) exhibiting a velocity profile render the claim indefinite, because it is unclear in what sense the recess or recesses themselves would be considered to exhibit the claimed velocity profiles. As disclosed, the various velocity profiles appear to be the result of detonation of concentrations of energetic material in the recesses rather than a feature of the recesses themselves. The examiner notes that this issue could be overcome by amending claims 20-24 to clarify that the recess or recesses are configured such that a concentration or concentrations of the energetic material located in the recess or recesses exhibits the claimed velocity profiles upon detonation.  
Additionally, claims 20-23 each recite the limitation “the bottom section” in line 2. There is insufficient antecedent basis for this limitation in claims 1 and 2, from which each of claims 20-23 depend. The examiner notes that this issue could be overcome by amending “the bottom section” to read --the interior surface-- (or, alternatively, by amending claims 20-23 to depend from claim 4, which provides antecedent basis for the bottom section). In addition, in claim 20, line 2, it appears that “center interior” should read --a center--.
Further regarding claim 24, the limitation “one of a high aspect ratio, an average aspect ratio, and a low aspect ratio” in line 2 renders the claim indefinite, because it is unclear how the relative degree of the aspect ratio (as “high”, “average” or “low”) would be defined (e.g., relative to what standard). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mulvihill et al. (WO 02/35175 A1, hereinafter Mulvihill).
Regarding claim 1, Mulvihill discloses a reactive target (Fig. 6; pg. 1, lines 11-20; pg. 5, line 15-pg. 6, line 13) comprising: a container (cup 600, Fig. 6) having a planar interior surface (upper surface of concentric ring walls 608, pg. 6, lines 2-4; see annotated Fig. 6 below); a plurality of recesses (between concentric ring walls 608, pg. 6, lines 2-4; see annotated Fig. 6 below) in the interior surface; and an energetic material (mixture 602 of fuel or combustible material and oxidizing agent, pg. 5, line 18-col. 6, line 4).

    PNG
    media_image1.png
    234
    483
    media_image1.png
    Greyscale

Regarding claim 3, Mulvihill further discloses the energetic material (602, Fig. 6) covers the interior surface (as shown in annotated Fig. 6 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill in view of Green (US PG Pub. 2010/0275902 A1, hereinafter Green).
Regarding claim 25, Mulvihill discloses a method of producing a reactive target (Figs. 3 or 6; pg. 1, lines 11-20; pg. 3, line 25-pg. 4, line 7; pg. 5, line 15-pg. 6, line 13) comprising: providing a container (body 130, Fig. 3; or cup 600, Fig. 6) having an interior surface (inside surface of body 130 or cup 600) with a plurality of recesses (compartments 145a-c, Fig. 3; or between concentric ring walls 608, Fig. 6); and depositing an energetic material (pg. 4, lines 3-4, “pyrotechnic powder”, Fig. 3; or pg. 5, line 18-col. 6, line 4, mixture 602 of fuel or combustible material and oxidizing agent, Fig. 6) in the plurality of recesses (pg. 4, lines 3-4; pg. 5, line 18-col. 6, line 4). 
Mulvihill does not teach depositing the energetic material as a slurry and allowing the energetic slurry to solidify. However, in the art of reactive targets, Green teaches that it was known to produce a reactive target (10, Fig. 1(c); para. 0043) by depositing an energetic slurry (as an alternative to an explosive powder 14; para. 0029) within a container (12) and allowing the energetic slurry to solidify. See para. 0029, “The compositions [i.e., the pyrotechnic compositions as described in the Abstract, shown in Fig. 1 as explosive powder 14, para. 0043] may be in granular form … Alternatively, the compositions may be produced using a slurry of the constituents which is subsequently dried.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mulvihill by replacing the energetic material/pyrotechnic powder of Mulvihill with an energetic slurry as taught by Green and including the step of allowing the energetic slurry to solidify, as also taught by Green, since this involves the simple substitution of one known form of energetic material known to be suitable for a reactive target for another known form of energetic material known to be suitable for a reactive target, to yield predictable results.
Regarding claim 26, the modified Mulvihill teaches the claimed invention substantially as claimed, as set forth above for claim 25. Mulvihill further discloses depositing the energetic material (modified in view of Green to be an energetic slurry as discussed above) on the interior surface (i.e., within the recesses 145a-c of the interior surface in Fig. 3, pg. 4, lines 3-4; or within the recesses and over the upper surface of the walls 608 of the interior surface as shown in Fig. 6). 
Regarding claim 28, the modified Mulvihill teaches the claimed invention substantially as claimed, as set forth above for claim 25. Mulvihill further teaches (Fig. 6) sealing a top section (cover 604; pg. 6, lines 1-2) of the container to a bottom section (cup 600) of the container. Although the Mulvihill and Green do not explicitly state that the container is sealed after allowing the energetic slurry to solidify, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the sealing step after allowing the energetic slurry to solidify, so as not to interfere with evaporation of liquid from the slurry as the slurry dries.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11, and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11, and 13 of copending Application No. 16/410,875 (the reference claims) in view of Mulvihill. 
Regarding claim 1, reference claim 1 recites a device comprising a container with an explosive (i.e., energetic) material located in the container. Although the reference claim does not explicitly recite a plurality of recesses in a planar interior surface of the container, this feature is taught by Mulvihill, as set forth above in the rejection of claim 1 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by configuring the container to include a plurality of recesses in a planar interior surface, as taught by Mulvihill, in order to produce different colored explosions to indicate accuracy of a strike (Mulvihill, pg. 4, lines 1-7), or to prevent migration of the energetic material from one part of the container to another (Mulvihill, pg. 6, lines 1-7).
The limitations of claim 2 are recited in reference claim 1. 
The limitations of claim 3 are further taught by Mulvihill, as set forth above in the rejection of claim 3 under 35 USC 103. 
The limitations of claim 4 are recited in reference claim 2. 
The limitations of claim 7 appear to describe an inherent result of detonating concentrations of energetic material in the recesses. Mulvihill teaches concentrations of energetic material (602, Fig. 6) located in the recesses (between concentric walls 608). The examiner notes that Mulvihill’s concentric arrangement of recesses appears to be the same as or equivalent to Applicant’s disclosed concentric recesses (compare Mulvihill, Fig. 6, and Applicant’s Figs. 31A-B). It appears to the examiner that the recesses taught by Mulvihill would be inherently capable of producing the claimed result. Therefore, the limitations of claim 7 do not distinguish the structure of the recesses from those taught by Mulvihill.
The limitations of claim 8 are recited in reference claim 9.
The limitations of claim 9 are further taught by Mulvihill (since the recesses formed by the concentric walls 608, Fig. 6, within the circular target, see Figs. 1-3, are understood to be cylindrical).
The limitations of claim 11 are further taught by Mulvihill (see pg. 6, lines 1-3).
The limitations of claim 24 appear to describe an inherent result of detonating a concentration of energetic material in one of the recesses. As noted above, Mulvihill teaches concentrations of energetic material (602, Fig. 6) located in the recesses (between concentric walls 608). It appears to the examiner that denotating the concentration of energetic material in one of the recesses of Mulvihill would inherently have a velocity profile with an aspect ratio (defined in Applicant’s specification as referring to the height versus the width of the velocity curve; see para. 0236) that is one of a high aspect ratio, an average aspect ratio, or a low aspect ratio (since these terms appear to encompass the full range of possible aspect ratios), as those terms are best understood by the examiner in view of the issues under 35 USC 112(b) discussed above.
Regarding claim 25, reference claim 11 recites the steps of providing a container and depositing an energetic slurry in the container. Although the reference claims do not explicitly recite allowing the energetic slurry to solidify, the examiner takes Official Notice that it is old and well known to allow a slurry to solidify in order to form the slurry into a finished product, such that it would have been obvious to one of ordinary skill in the art, when following the method of the reference claims, to allow the energetic slurry to solidify in order to form the finished product. Although the reference claims do not explicitly recite an interior surface with a plurality of recesses, this feature is taught by Mulvihill, as set forth above in the rejection of claim 25 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by configuring the container to include an interior surface with a plurality of recesses, as taught by Mulvihill, in order to produce different colored explosions to indicate accuracy of a strike (Mulvihill, pg. 4, lines 1-7).
The limitations of claim 26 are further taught by Mulvihill, as discussed above in the rejection of claim 26 under 35 USC 103.
The limitations of claim 27 are recited in reference claims 11 and 13, but for an explicit recitation of allowing the neutralizer slurry to solidify. However, as noted above, the examiner takes Official Notice that it is old and well known to allow a slurry to solidify in order to form the slurry into a finished product, such that it would have been obvious to one of ordinary skill in the art, when following the method of the reference claims, to allow the neutralizer slurry to solidify in order to form the finished product.
The limitations of claim 28 are further taught by Mulvihill, as discussed above in the rejection of claim 28 under 35 USC 103.
This is a provisional nonstatutory double patenting rejection.
Claims 5-6 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11, and 13 of copending Application No. 16/410,875 (the reference claims) in view of Mulvihill, in further view of Descos et al. (US Patent No. 4,802,676, hereinafter Descos).
Regarding claims 5-6, the reference claims are silent with respect to first and second sidewalls. However, Descos teaches a reactive target (Fig. 6; col. 7, lines 5-10) including a top section (clay pigeon 17) connected to a bottom section (diaphragm 27) to form a cavity (for receiving powder charge, Fig. 6), a first sidewall (including internal surface 25) integrally formed in the top section (17) and a second sidewall (frustoconical portion 23) integrally formed in the bottom section (27), and the first sidewall (with surface 25) joined by a mechanical interference fit with the second sidewall (col. 7, lines 5-10, “the frustoconical extremity 24 of [the frustoconical portion 23] bears against the internal surface 25 of the said pigeon 17”) (claim 5), wherein the first sidewall (of pigeon 17) forms a first frustoconical shape (as shown in Fig. 6) and the second sidewall (23) forms a second frustoconical shape (col. 7, lines 5-10, “frustoconical”) (claim 6). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of the reference claims by providing the top and bottom sections with respective first and second frustoconical sidewalls joined by a mechanical interference fit as taught by Descos, since this involves the simple substitution of one known manner of joining top and a bottom sections of a reactive target for another known manner of joining top and bottom sections of a reactive target, to yield predictable results.
Regarding claim 12, Mulvihall does not teach the recesses form a plurality of generally radial grooves. However, Descos teaches a reactive target (Figs. 24-25) comprising an interior surface with a plurality of recesses (formed between vertical partitions 102) the form a plurality of generally radial grooves (between partitions 102; see Fig. 25), in order to ensure that a powdered reactive material within the target is distributed in a homogenous manner (col. 8, lines 5-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the reference claims to include a plurality of recesses as discussed above, to configure the recesses as a plurality of generally radial grooves as taught by Descos, in order to prevent migration of the energetic material from one part of the container to another during use (Mulvihill, pg. 6, lines 1-7; Descos, col. 8, lines 5-20).
Allowable Subject Matter
Claims 2 and 27 would each be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer were filed to overcome the nonstatutory double patenting rejections set forth above (in which case, by virtue of their dependency from claim 2, dependent claims 4-17 and 19 would also be allowable, and dependent claims 18 and 20-24 would be allowable if also amended to overcome the rejections under 35 USC 112(b) set forth above). 
Claims 10, 13-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20-23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is Mulvihill, as discussed above with respect to claims 1 and 25. The energetic material of Mulvihill is understood to inherently have a first set of properties including color and grain size of the energetic material. Mulvihill does not disclose a neutralizer material in the container, adjacent to the energetic material, having a second set of properties including color or grain size in dry form which approximate the color or grain size of the first set of properties of the energetic material, with an indiscernible boundary interface between the energetic material and the neutralizer material that is visually indiscernible with unassisted vision, as recited in claim 2 (from which claims 4-24 depend) and claim 27. Although it is known in the art of energetic materials to utilize a neutralizer material in conjunction with an energetic material (e.g., see Maegerlein, US 7,690,287, col. 2, lines 40-62; or Kaliszewski, US 2002/0117071, para. 0033), including neutralizer material with a grain size that approximates the grain size of the energetic material (e.g., see Holm, US 4,424,087, col. 2, lines 5-10), the examiner does not find the prior art to teach including a neutralizer material within the container of a reactive target, adjacent to the energetic material, that approximates the color and/or grain size of the energetic material such that an indiscernible boundary interface exists between the energetic material and the neutralizer material, wherein the indiscernible boundary interface is visually indiscernible with unassisted vision. This feature represents an improvement over the prior art by providing an undetectable neutralizing agent to prevent malicious conversion of reactive targets into dangerous explosive devices (see Applicant’s specification, para. 0003-0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crown (GB 2,540,342 A) discloses a reactive target (Figs. 1-2) comprising a container (plastic ring of toy gun cap ring 13, pg. 1, second paragraph) having a plurality of recesses (“8 or 12 cap cells or cavities”) and an energetic material (“shock-sensitive explosive compound”) located in the plurality of recesses, each recess forming a cylinder (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /June 9, 2022/